Citation Nr: 0308792	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for headaches 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for major 
depression and somatoform disorder currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In an October 2001 written statement, the veteran raised the 
issues of entitlement to an increased rating for gastritis, 
chest pain, and gastrointestinal reflux disease (GERD).  The 
veteran also raised the issue of entitlement to service 
connection for hypertension.  The Board refers these issues 
to the RO for appropriate action.

In a February 2002 written statement, the veteran withdrew 
her claim for entitlement to an earlier effective date for 
individual unemployability due to service connection 
disabilities (TDIU).  Several days later, the RO notified the 
veteran that, as a result of its grant of an earlier 
effective date for a TDIU and Dependent's Education 
Assistance (Chapter 35), these issues were considered 
satisfied. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  Based on a review of the record, the veteran 
has not been notified of the VCAA.

During testimony before the undersigned at the RO in February 
2002, the veteran testified that her service-connected 
headache disorder and depression have worsened.  In light of 
VCAA and that the veteran has not been examined for these 
disorders since 2000, the Board finds that an attempt to 
obtain current examinations is in order.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on her cooperation 
with respect to the proper development of his claim. When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655 (2002).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Notify the veteran of the VCAA in 
writing, informing her of VA's 
obligations to her under the law.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

2.	Please schedule the veteran for the 
following examinations:

A)  The RO should schedule the veteran 
for examination by a physician with 
the appropriate expertise to determine 
the nature and severity of her 
headaches.  The claims folders should 
be made available to the examiner for 
review before completion of the 
examination report.  Specifically, the 
examiner should determine whether the 
veteran has completely prostrating 
headaches and if so, the length and 
frequency of such episodes.  The 
examiner should provide an opinion 
concerning the impact of the service-
connected headaches on the veteran's 
ability to work.  The rationale for 
all opinions expressed should be 
provided.

B)  The RO should also schedule the 
appellant for a VA psychiatric 
examination in order to ascertain the 
severity of her service connected 
major depression and somatoform 
disorder.  The claims folders and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should 
provide the following information:

a)  The examiner should perform a 
thorough review of the appellant's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial assessment of the 
appellant pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning (GAF).

c)  The examiner should discuss the 
signs and symptoms due solely to the 
appellant's service connected major 
depression and somatoform disorder 
including the frequency or severity 
of any symptoms shown to the extent 
possible.  A complete discussion of 
the appellant's psychiatric 
condition should be included in the 
report.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




